Case 5:21-cv-00122-GKS-PRL Document 22 Filed 09/07/21 Page 1 of 1 PageID 122




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

CYLINDA VICKERY,

          Plaintiff,

v.                                                        Case No: 5:21-cv-122-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


                                          ORDER

          This matter is before the Court on the Commissioner’s opposed motion to dismiss

Plaintiff’s constitutional claim and unopposed motion to stay the proceedings by 90 days to

allow the Commissioner additional time to produce the administrative record. Upon due

consideration, the Commissioner’s motion to stay is GRANTED and the case is STAYED

until December 1, 2021, or until the Commissioner files the answer and transcript, whichever

is earlier. The motion to dismiss will remain pending and will be addressed after the stay is

lifted.

          DONE and ORDERED in Ocala, Florida on September 7, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
